Citation Nr: 0305187	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  00-02 362	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office(RO)
in Buffalo, New York


THE ISSUE

The propriety of the initial noncompensable evaluation, 
assigned following the grant of compensation under 
38 U.S.C.A. § 1151, for right neck and chin paresis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This appeal arises from a May 1999 rating decision that, 
inter alia, denied compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for vocal cord paralysis and swallowing 
problems as a result of a surgery performed in September 
1994; but granted compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for right neck and chin paresis with 
hoarseness and assigned a noncompensable evaluation, 
effective July 31, 1997.  The veteran filed a notice of 
disagreement in May 1999.  A statement of the case was issued 
in June 1999.  Following consideration of additional 
evidence, a supplemental statement of the case was issued in 
December 1999.  The veteran filed a substantive appeal in 
January 2000.  

These issues previously were before the Board in May 2001.  
At such time, the Board remanded the matters to the RO for 
additional development.  

In October 2002, the veteran's claims file was transferred to 
the Cleveland RO for expedited processing.  In October 2002, 
the RO granted compensation under 38 U.S.C.A. § 1151, and 
assigned an initial 10 percent evaluation, for vocal cord 
paralysis with hoarseness and swallowing problems, effective 
July 31, 1997.  The RO continued the noncompensable 
evaluation for right neck and chin paresis, noting that the 
disability of "hoarseness" was more properly evaluated as 
part of the vocal cord paralysis and swallowing problems 
rather than paresis of the right neck and chin.  

In November 2002, the veteran disagreed with the propriety of 
the initial evaluation assigned following the grant of 
compensation under 38 U.S.C.A. § 1151 for vocal cord 
paralysis with hoarseness and swallowing problems.  A 
Statement of the Case has yet to be issued.  



REMAND

The Board remanded the claim for an initial compensable 
rating for right neck and chin paresis to the RO in May 2001.  
At that time, the Board directed that the RO arrange for the 
veteran to undergo VA examination to determine the current 
nature and severity of his right neck and chin paresis, once 
various treatment records were associated with the claims 
file.  

In particular, the Board noted that the record of a VA ear, 
nose, and throat examination in June 1998 was incomplete.  
The examination report did not include a diagnosis.  
Additionally, the examiner noted at the end of the 
examination that documentation of the veteran's vocal cord 
motion was needed and that the veteran was to undergo testing 
in August 1998 at the University Hospital in Syracuse.  The 
Board directed that the RO obtain the examination results 
from the University Hospital in Syracuse.  Additionally, the 
RO was to request all outstanding records from the Syracuse 
VAMC and assist the veteran in obtaining any further 
treatment records not already associated with the claims 
file.  

The record reflects that the VA outpatient treatment records 
for the period from November 1988 to January 2002, to include 
surgical records from a September 1994 right carotid 
endarterectomy, were associated with the claims file.  
Additionally, by letter of July 2001, the RO requested that 
the veteran identify any additional sources of medical 
treatment.  The RO also asked him to obtain the results of 
the August 1998 examination at the University Hospital in 
Syracuse.  

In a response received in July 2001, the veteran reported 
that he had no additional medical treatment records.  He 
further indicated that he required VA's assistance to obtain 
the results of the August 1998 examination at the University 
Hospital.  However, the record does not reflect that 
additional attempts were made to obtain this examination 
report.  Further, the veteran was never afforded a VA 
examination to assess the severity of his right neck and chin 
paresis, as requested.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  Id.  

Under the circumstances noted above, the Board finds that the 
question of an initial compensable evaluation assigned for 
right neck and chin paresis must be returned to the RO.  Such 
action is needed for compliance with the dictates of the 
prior remand, pursuant to Stegall, but also to ensure 
compliance with the enhanced duties to notify and assist a 
claimant as set forth by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
was signed into law during the pendency of this appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

Additionally, the Board notes that once the RO granted 
compensation benefits for vocal cord paralysis with 
hoarseness and swallowing problems, the appeal as to that 
issue was satisfied.  However, as noted in the introduction, 
above, the veteran has disagreed with the initial 10 rating 
assigned for that disability.  By filing the Notice of 
Disagreement, the veteran has initiated appellate review of 
this issue.  The next step in the appellate process is for 
the RO to issue the veteran a Statement of the Case 
summarizing the evidence relevant to this issue, the 
applicable laws and regulations, and the reasons that the RO 
relied upon in making its determination.  38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, the matter of a higher initial evaluation for 
vocal cord paralysis with hoarseness and swallowing problems 
must be remanded to the RO for the issuance of a Statement of 
the Case.  Id.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  



Accordingly, these matters are hereby REMANDED to the RO for 
the following action:  

1.  The RO should issue a Statement 
Of the Case addressing the denial of 
an initial rating in excess of 10 
percent, assigned following the 
grant of compensation under 
38 U.S.C.A. § 1151, for vocal cord 
paralysis with hoarseness and 
swallowing problems.  Along with the 
SOC, the RO must furnish to the 
veteran and his representative a VA 
Form 9 (Appeal to the Board of 
Veterans' Appeals), and afford them 
the applicable time period for 
perfecting an appeal as to that 
issue.  The veteran and his 
representative are hereby reminded 
that appellate consideration of the 
claim for an initial rating in 
excess of 10 percent for vocal cord 
paralysis with hoarseness and 
swallowing problems may be obtained 
only if a timely appeal as to the 
issue is perfected.  

2.  After obtaining any necessary 
authorization from the veteran, the 
RO should obtain the results of the 
vocal cord motion testing performed 
in August 1998 at the University 
Hospital in Syracuse.  If any 
records are not available, or the 
search for any such records 
otherwise yields negative results, 
that fact should clearly be 
documented in the claims file, and 
the veteran and his representative 
should be duly notified.  

3.  After the veteran responds and 
all records and/or responses records 
received pursuant to the above-
requested development are associated 
with the claims file (or a 
reasonable period for the veteran's 
response has expired), the  RO 
should arrange for the veteran to 
undergo VA examination of his right 
neck and chin at an appropriate VA 
medical facility.  The purpose of 
the examination is to obtain 
clinical findings and an assessment 
as to the nature and severity of his 
right neck and chin paresis.  The 
entire claims file, to  include a 
complete copy of this remand and all 
evidence added to the record 
pursuant to this remand, must be 
made available to physician 
designated to examine the veteran, 
and the examination report should 
reflect consideration of the 
veteran's documented medical history 
and assertions.  

All indicated tests and studies 
should be accomplished, and all 
clinical findings should be reported 
in detail.  Specifically, the 
examiner should indicate whether the 
veteran suffers from  paralysis of 
the tenth (pneumogastric, vagus) 
cranial nerve.  The examiner should 
indicate if any paralysis is 
complete or incomplete.  Further, 
the examiner should comment upon the 
extent of sensory and motor loss to 
organs of voice, respiration, 
pharynx, stomach and heart.  

All examination findings, along with 
the complete rationale for the 
opinions expressed, should be set 
forth in a printed (typewritten) 
report.   

4.  To help avoid future remand, the 
RO must ensure that all requested 
development has been completed (to 
the extent possible) in compliance 
with this remand.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate 
corrective action must be 
undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  The RO must also review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In 
particular, the RO should ensure 
that the new notification 
requirements and development 
procedures contained in sections 3 
and 4 of the Act (codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002), and implemented by 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)) are fully complied 
with and satisfied.  

6.  After accomplishing the 
requested development, and any 
additional notification and/or 
development action indicated, the RO 
should adjudicate the claim for an 
initial compensable evaluation for 
right neck and chin paresis, in 
light of all pertinent evidence and 
legal authority.  The RO should 
specifically address whether the 
record presents any basis for 
"staged rating," pursuant to 
Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The RO must provide 
full reasons and bases for its 
determinations. 

7.  If the benefits sought on appeal 
remain denied, the RO must furnish 
to the veteran and his 
representative an appropriate 
supplemental statement of the case, 
and afford them the appropriate 
opportunity to respond before the 
matter is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



